[Cite as In re K.L.F., 2021-Ohio-2290.]




                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                          BUTLER COUNTY




 IN RE:                                         :     CASE NOS. CA2020-08-083
                                                                CA2020-08-084
          K.L.F., et al.                        :
                                                               OPINION
                                                :               7/6/2021

                                                :

                                                :

                                                :



              APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                              JUVENILE DIVISION
                             Case Nos. JS2019-0352



K.D., pro se

Kathleen W. Adams, 8310 Princeton Glendale Road, West Chester, Ohio 45069, for
appellee



        M. POWELL, P.J.

        {¶ 1} Appellant ("Mother") appeals a decision of the Butler County Court of

Common Pleas, Juvenile Division, granting legal custody of the parties' children to appellee

("Father").

        {¶ 2} Mother and Father are the parents of a seven-year-old daughter ("Daughter")

and a six-year-old son ("Son"). The parties were never married to one another. Father
                                                                                     Butler CA2020-08-083
                                                                                            CA2020-08-084

resides in Ohio. Mother was living in Tennessee with her family when Daughter was born.

Father went to Tennessee for his daughter's birth and returned to Ohio shortly thereafter.

In May 2014, Mother and Daughter moved to Middletown, Ohio where they lived with Father

in his parents' home. Son was born in 2015. The paternal grandmother and paternal aunts

helped with childcare when the parties were at work.

        {¶ 3} The parties' relationship was troubled and ultimately ended. Mother believed

Father was unfaithful and abused drugs and alcohol. Father has at least one OVI conviction

and was charged twice with OVI. Due to Mother's marijuana use during the pregnancy,

Son was born testing positive for marijuana. During the parties' relationship, Mother moved

back to Tennessee at least twice; Father either accompanied Mother or eventually joined

her in Tennessee. On both occasions, the parties stayed in Tennessee for a while then

returned to Ohio. In 2018, Father filed a complaint for custody of the children which he

dismissed after the parties "agreed to work it out." On April 16, 2019, Father filed the instant

complaint for custody of the children. Three days later, Mother filed a notice of intent to

relocate to Jacksonville, Florida. Mother did not move to Florida. Instead, she permanently

relocated to Gallatin, Tennessee.

        {¶ 4} A custody hearing was held before a magistrate in October 2019.                               In a

decision filed on December 11, 2019, the magistrate granted legal custody of the children

to Father and parenting time to Mother.1 As this was an initial custody determination and


1. The magistrate's December 11, 2019 decision is improperly labeled as a "magistrate's decision/order."
Juv.R. 40(D)(2)(a)(i) restricts "magistrate's orders" to "[regulating] the proceedings" and specifically provides
that a "magistrate's order" may not be "dispositive of a claim or defense of a party." "A magistrate's order
[must] be identified as a magistrate's order in the caption" pursuant to Juv.R. 40(D)(2)(a)(ii); "[a] magistrate's
decision [must] be identified as a magistrate's decision in the caption" pursuant to Juv.R. 40(D)(3)(a)(iii). The
juvenile rule does not provide for a "magistrate's decision/order." The designation is significant because the
time to set aside a "magistrate's order" is ten days whereas the time to object to a "magistrate's decision" is
14 days. Juv. R. 40(D)(2)(b) and (3)(b)(i). The magistrate's grant of Father's custody motion clearly disposed
of the parties' claim and should have been designated as a magistrate's decision. As this court has stated
multiple times, the designation of a magistrate's determination of an issue as a "magistrate's order" or
"magistrate's decision" is not merely a matter of form, but rather one of substance. In re L.D.M., 12th Dist.
                                                       -2-
                                                                                Butler CA2020-08-083
                                                                                       CA2020-08-084

Mother was the residential parent by virtue of R.C. 3109.042, the magistrate applied the

children's best interest standard under R.C. 3109.04(F).2 The magistrate noted that the

children are bonded with their parents and extended families; the children are adjusted to

Mother's home in Tennessee but have never lived with Father at the paternal grandparents'

new home in Liberty Township, Ohio; Father is physically healthy but has abused alcohol;

Mother is physically and mentally healthy; and Father is the parent more likely to honor and

facilitate parenting time.

        {¶ 5} Mother filed objections to the magistrate's decision. Following a hearing on

the objections on June 30, 2020, the juvenile court overruled Mother's objections and

adopted the magistrate's decision.

        {¶ 6} Mother now appeals, pro se, the juvenile court's decision, raising two

assignments of error.

        {¶ 7} In her two assignments of error, Mother argues that the juvenile court erred in

awarding custody of the children to Father. Mother asserts that testimony at the custody

hearing plainly shows that Father abuses alcohol and has sexually abused two women,

witnesses with information on these issues should have been subpoenaed, and the juvenile

court erred in not investigating the sexual abuse allegations against Father and his alcohol

abuse. Mother also asserts that the award of custody to Father violates the Indian Child

Welfare Act because both children are members of an Alaskan Indian tribe. Lastly, Mother

references the closure of a children services agency's case concerning her family. The



Butler No. CA2020-07-078, 2021-Ohio-1853, ¶ 7, fn. 1; State v. C.J., 12th Dist. Warren No. CA2017-06-082,
2018-Ohio-1258, ¶ 8, fn. 1; State v. J.A.C., 12th Dist. Warren Nos. CA2017-04-044 and CA2017-04-045,
2018-Ohio-361, ¶ 10, fn. 2; and In re N.J., 12th Dist. Warren Nos. CA2016-10-086 and CA2016-10-090 thru
CA2016-10-091, 2017-Ohio-7466, ¶ 10, fn. 2.

2. R.C. 3109.042(A) provides that "[a]n unmarried female who gives birth to a child is the sole residential
parent and legal custodian of the child until a court of competent jurisdiction issues an order designating
another person as the residential parent and legal custodian."
                                                   -3-
                                                                       Butler CA2020-08-083
                                                                              CA2020-08-084

case was opened after Son tested positive for marijuana at birth.

        {¶ 8} We are precluded from reviewing the issues raised in Mother's assignments

of error.

        {¶ 9} Objections to a magistrate's decision must be "specific and state with

particularity all grounds for objection." Juv.R. 40(D)(3)(b)(ii). The failure to file specific

objections is treated the same as the failure to file any objections. In re J.F., 12th Dist.

Butler No. CA2016-08-174, 2017-Ohio-1492, ¶ 14. Juv.R. 40(D)(3)(b)(iv) provides that

"[e]xcept for a claim of plain error, a party shall not assign as error on appeal the court's

adoption of any factual finding or legal conclusion * * * unless the party has objected to that

finding as required by Juv.R. 40(D)(3)(b)." This court has previously ruled that "unless the

appellant argues a 'claim of plain error,' the appellant has waived the claimed errors not

objected to below." State v. J.A.C., 12th Dist. Warren Nos. CA2017-04-044 and CA2017-

04-045, 2018-Ohio-361, ¶ 30.

        {¶ 10} Although Mother filed objections to the magistrate's December 11, 2019

decision, she did not specifically object to the magistrate's best interest findings, did not

raise any of the issues she now raises on appeal, and did not claim plain error on appeal.

Rather, her objection was simply a nondescript statement asserting she had "noticed errors"

in the magistrate's decision. It is well recognized that the failure to draw a trial court's

attention to possible error when the error could have been corrected results in a waiver of

the issue for purposes of appeal. In re J.F. at ¶ 15. Mother is therefore precluded from

raising these issues on appeal and from challenging the juvenile court's adoption of the

magistrate's findings. Id.; In re D.R., 12th Dist. Butler No. CA2009-01-018, 209-Ohio-2805,

¶ 30.

        {¶ 11} We recognize that Mother was acting pro se when she filed her objections to


                                              -4-
                                                                     Butler CA2020-08-083
                                                                            CA2020-08-084

the magistrate's decision and is acting pro se in this appeal. Nonetheless, Mother was still

required to comply with the juvenile rules. In re C.B., 12th Dist. Clermont No. CA2013-12-

094, 2014-Ohio-3784, ¶ 13. Litigants who proceed pro se are held to the same standard

as those who are represented by counsel. Chambers v. Setzer, 12th Dist. Clermont No.

CA2015-10-078, 2016-Ohio-3219, ¶ 10. As a result, pro se litigants are presumed to have

knowledge of the law and correct legal procedures so that they remain subject to the same

rules and procedures to which represented litigants are bound. Stiles v. Hayes, 12th Dist.

Madison No. CA2015-01-007, 2015-Ohio-4141, ¶ 18.           "Pro se litigants are not to be

accorded greater rights and must accept the results of their own mistakes and errors,

including those related to correct legal procedure." Cox v. Zimmerman, 12th Dist. Clermont

No. CA2011-03-022, 2012-Ohio-226, ¶ 21.

      {¶ 12} Mother's two assignments of error are overruled.

      {¶ 13} Judgment affirmed.


      S. POWELL and BYRNE, JJ., concur.




                                            -5-